Citation Nr: 1102605	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, with residuals of lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the RO that 
declined to reopen a claim for service connection for a chronic 
low back disability, with residuals of lumbar laminectomy, on the 
basis that new and material evidence had not been received.  The 
Veteran timely appealed.

In a May 2007 decision, the Board reopened the claim, but denied 
service connection for a chronic low back disability, with 
residuals of lumbar laminectomy.  The Veteran appealed the May 
2007 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2008 Joint Motion for 
Remand, the parties moved to vacate the Board's denial of service 
connection and remand the case to the Board.  The Court granted 
the motion.  Thereafter, the case was returned to the Board.

In August 2008, the Board remanded the matter consistent with the 
Court's order.  VA substantially complied with the previous 
remand directives. 

In a March 2010 decision, the Board denied service connection for 
a chronic low back disability, with residuals of lumbar 
laminectomy.  The Veteran again appealed to the Court.

In an August 2010 order, the Court granted a Joint Motion from 
the parties for remand, vacated the March 2010 Board decision, 
and remanded the matter to the Board for additional proceedings.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran and 
his attorney when further action is required.

REMAND

In December 2010, the Veteran's attorney submitted additional 
evidence directly to the Board, and specifically declined to 
waive initial consideration of the evidence by the RO. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at 
the Board must be returned to the RO for initial consideration, 
unless the Veteran waives his right to have the evidence 
initially considered by the RO.  38 C.F.R. § 20.1304 (2010).  
The Board notes that the new evidence submitted was written in 
Spanish, and that all Spanish-written documents should be 
translated into English, including several pages (paper-clipped) 
in the claims file.

On the February 2009 VA examination, the Veteran admitted that he 
had injured his back at work in 1992 and subsequently retired.  
This raises the possibility that there might be relevant private 
and Social Security Administration (SSA) records that should be 
considered.  

The February 2009 VA examination began the concluding opinion by 
stating that there was a silent separation examination.  In fact, 
when the Veteran was examined for separation from service, in 
April 1953, a medical corps officer (a physician) indicated on 
his report that the Veteran's spine was normal.  The Board must 
weigh this medical report against the Veteran's statements of a 
back injury in service with continuing symptoms from the time of 
the injury.  The Board finds that the findings of a trained 
physician, made in the course of his assigned duties, at the time 
of the Veteran's separation are credible.  The Veteran's 
statements to the contrary, of a continuity of symptomatology, 
are not credible because they are based solely on his recent 
recollection of events long ago.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should review the claims folder 
and insure that all documents in Spanish 
have accompanying English translations.  

2.  The RO should ask the Veteran to 
identify his treating physicians, 
hospitals, and other caregivers and provide 
releases for his 1992 work injury.  He 
should also be asked for releases for 
medical information from his employer at 
that time.  Thereafter, the RO should ask 
the Veteran's employer and his caregivers 
for complete copies of the Veteran's 
medical records.  

3.  The RO should ask SSA for a complete 
copy of the Veteran's medical records.  

4.  The claims folder should be referred to 
the physician who provided an opinion in 
February 2009.  He should be asked to 
clarify his opinion in light of two 
factors.  	First, the separation examination 
was not silent but provided medical 
evidence that the Veteran's spine was 
normal at that time.  
	Second, the Board finds that the 
Veteran's claim of symptoms continuing 
since an injury in service is not credible.  
	If the physician who provided the 
February 2009 opinion is not available, 
another physician can provide an opinion.  
If further examination, tests, or studies 
are needed to provide the requested 
opinion, such further development should be 
done.  Specifically, the examiner should 
respond to the following questions with 
complete explanations:

a.  Can anything in the Veteran's bones be 
interpreted a showing an injury between 
April 1951 and April 1953?  

b.  Is it at least as likely as not that 
the current back disorder began during the 
Veteran's active service from April 1951 to 
April 1953?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

5.  After the above development has been 
completed, the RO should review the claims 
folder, including the newly submitted 
evidence.  The RO should complete any 
additional development deemed appropriate.  
Then the RO should readjudicate the claim.  
The re-adjudication should include 
consideration of the evidence submitted 
directly to the Board in December 2010 and 
any additional evidence associated with the 
claims file.  

6.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

No action is required of the Veteran and his attorney until they 
are notified by the RO.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

